UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

a a in er oe ee ee ee x

; 19Cr0859 (DLC)
UNITED STATES OF AMERICA,

ORDER
ay~

: |] USDC SDNY

MICHAEL CAMPANA, DOCUMENT
Defendant. = + ELECTRONICALLY FIT: |

DOC #:

Woe x 4
DENISE COTE, District Judge: DATE FILED: 51K te

ai

 

 

The defendant nas advised the Court that he wishes to
proceed with his sentence as scheduled on March 20, 2020. ft is
hereby

ORDERED that defense counsel advise the defendant that the
Court will presume that each person who submitted a letter on
behalf of the defendant in connection with this sentencing
proceeding wanted to attend the proceeding but that due to the
COVID-19 outbreak, the emergencies declared by government
authorities, and the public health advisories, has been unable

to come to the courthouse.

Dated: New York, New York
March 18, 2020

   

DENISE COTE
United ptates District Judge

 

 
